Motion Granted; Appeal Dismissed and Memorandum Opinion filed March
31, 2020.




                                     In The

                     Fourteenth Court of Appeals

                              NO. 14-19-00453-CV


   SETTLEMENT FUNDING, LLC AND PEACHTREE SETTLEMENT
    FUNDING, LLC AND J.G. WENTWORTH ORIGINATIONS, LLC,
                           Appellants

                                       V.

                         RSL FUNDING, LLC, Appellee

                     On Appeal from the 113th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2006-23366


                          MEMORANDUM OPINION

      This is an appeal from a judgment signed March 6, 2019. On March 9, 2020,
appellants filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1. The
motion is granted.
      Accordingly, the appeal is ordered dismissed.

                                  PER CURIAM

Panel Consists of Justices Bourliot, Hassan, and Poissant.




                                         2